Citation Nr: 1538868	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-05 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to a rating in excess of 10 percent for right ankle osteoarthritis and osteochondral dissecans (right ankle disability).

4.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis (right knee disability).

5  Entitlement to increases in the ratings for right ankle surgical scars, currently assigned staged ratings of 0 percent prior to April 14, 2014 and 10 percent from that date.

6.  Entitlement to a compensable rating for left ankle sprain residuals (left ankle disability).  

7.  Entitlement to a compensable rating for bilateral hydroceles and varicoceles.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2000 to September 2009.  These matters are before the Board of Veterans' Appeals on appeal from a January 2010 rating decision by the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right ankle disability rated 10 percent, effective September 22, 2009, a right knee disability, rated 10 percent, effective September 22, 2009, right ankle surgical scars, rated 0 percent, effective September 22, 2009, a left ankle disability, rated 0 percent, effective September 22, 2009, and bilateral hydrocele and varicocele, rated 0 percent, effective September 22, 2009, and denied service connection for right shoulder and right wrist disabilities.  A May 2014 rating decision assigned a staged 10 percent rating for right ankle surgical scars, effective April 14, 2014.  At his request the Veteran was scheduled for a January 2015 Travel Board hearing; however, in correspondence received that month, he withdrew the request.  

The issues of service connection for right shoulder and wrist disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.




FINDINGS OF FACT

1.  Throughout, the Veteran's right ankle disability is reasonably shown to have resulted in impairment consistent with/equivalent to marked limitation of motion.

2.  The Veteran's right knee disability is not shown to be manifested by pathology and impairment exceeding arthritis with painful motion; subluxation, instability, and/or compensable limitations of flexion or extension are not shown; additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination are not shown.  

3.  Prior to April 14, 2014, the Veteran's right ankle surgical scars were not shown to be painful, unstable, deep and nonlinear, or superficial and nonlinear; from that date they are reasonably shown to have been manifested by one painful scar; unstable, deep and nonlinear, or superficial and nonlinear scars are not shown.

4.  The Veteran's left ankle disability is not shown to be manifested by impairment at least approximating moderate limitation of motion. 

5.  The Veteran's bilateral hydrocele/varicocele is reasonably shown to result in disability approximately analogous to one or two painful scars.


CONCLUSIONS OF LAW

1.  A 20 percent (but no higher) rating is warranted for the Veteran's right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code (Code) 5271 (2015).

2.  A rating in excess of 10 percent is not warranted for the Veteran's right knee disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Codes 5003, 5260 (2015). 

3.  A compensable rating prior to April 14, 2014 and/or a rating in excess of 10 percent from that date are not warranted for the Veteran's right ankle surgical scars.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Code 7804 (2015).

4.  A compensable rating is not warranted for the Veteran's left ankle disability. 38 U.S.C.A. § 155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2015). 

5.  A 10 percent rating is warranted for the Veteran's bilateral hydroceles/varicoceles.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.3, 4.7, 4.115b, Code 7804 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in June 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Veteran was afforded VA examinations to assess the severity of his ankle, right knee, scar, and varicoceles/hydroceles disabilities in April 2014.  The Board finds that the reports of these examinations are adequate for rating purposes.  The examinations were thorough and the reports contain findings sufficient to address the issues on appeal.  The Board finds that the record is adequate to decide these matters, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Board also notes at the outset that the Veteran is not shown to be unemployed, and that the matter of  entitlement to a total disability rating based on individual unemployability due to service connected disability is not raised by the record in the context of any of the claims for increase addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).

Right Ankle Disability

The Veteran's service-connected right ankle disability is rated under Codes 5003 (for degenerative arthritis) and 5271 (based on limitation of motion).  

The Veteran's STRs note diagnoses of right ankle impingement and osteochondritis dissecans with continuing complaints and treatment including multiple surgeries.  On April 2009 medical evaluation board examination, it was noted that the right ankle was slightly swollen, very tender on deep palpation and had decreased light touch sensation.  Range of motion studies showed dorsiflexion to 10 degrees, plantar flexion to 20 degrees, eversion to 15 degrees, and inversion to 20 degrees.  Range of motion was limited due to pain and mechanical obstruction.  The Medical Evaluation Board determined that the Veteran did not meet retention standards and should be referred to the Physical Evaluation Board (PEB) due to his right ankle.

A PEB noted that the Veteran had limitation of motion of the right ankle following six surgical procedures after an atalar dome fracture which led to a nonunion and further instability.  It was noted that the initial injury occurred in 2001 and the last surgery was in January 2007.  The PEB found that given that the Veteran had 10 degrees of dorsiflexion and 20 degrees of plantar flexion, he had marked limitation of the right ankle and was unfit to continue performing his military duties.

On May 2009 examination, the Veteran reported ankle pain, swelling, and decreased range of motion, aggravated by exercise, running, walking, climbing, rucking, and changes in weather.  The symptoms are alleviated by medication, rest, and stretching.  He reported flare-ups occurring daily with a pain level of 6 out of 10.  Right ankle range of motion studies showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The diagnosis was multiple injuries to the right ankle with residual pain and osteochondral dissecans.  In a January 2010 addendum opinion, it was noted that the Veteran's right ankle pain was secondary to osteochondral dissecans in the medial tibial dome with multiple surgeries.

In March 2010, the Veteran reported right ankle pain.  On examination, there was no evidence of edema and sensation was intact.  There was mild pain to palpation of the medial and lateral ankle gutter and on dorsiflexion of the ankle.  There was no evidence of crepitus or subluxation and muscle strength was full.  March 2010 right ankle X-rays showed mild degenerative joint disease with a small joint effusion.  Old fracture fragments were present in the medial malleolus.  In September and October 2010, the assessment was right ankle degenerative joint disease.

An October 2010 CT (computed tomography) scan of the right ankle showed extensive posttraumatic and probable postsurgical changes to the right ankle with advanced degenerative joint disease of the talotibial joint and loose bodies in the anterior talotibial joint and prominent dorsal talar process/osteophyte with overlying soft tissue swelling.
On April 2014 VA ankle examination, right ankle arthritis was diagnosed.  The Veteran reported chronic right ankle pain to varying degrees depending on daily use.  He reported right ankle flare-ups lasting 24 hours causing swelling if he walks too much.  Range of motion studies showed plantar flexion to 30 degrees with no objective evidence of painful motion and dorsiflexion to 10 degrees with no objective evidence of painful motion.  Repetitive-use testing did not additionally limit range of motion.  The examiner noted that functional loss of the right ankle consisted of less movement than normal, excess fatigability, swelling, instability of station, and disturbance of locomotion.  There was no evidence of localized tenderness and muscle strength was full.  There was also no evidence of laxity or ankylosis.  There were no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or a talectomy.  It was noted that the Veteran used an ankle brace regularly [about 4 days a week on average] and was functionally impacted by the right ankle disability.  The examiner noted that the Veteran should avoid jobs that require recurrent high impact ankle activity.

Under Code 5271, marked limitation of ankle motion warrants a 20 percent rating.  Moderate limitation of ankle motion warrants a 10 percent rating.  38 C.F.R. § 4.71a.  Normal ranges of ankle motion are 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

On longitudinal review of the record the Board finds that it reasonably reflects that throughout the Veteran's right ankle disability has been manifested by pathology and impairment consistent with/equivalent to marked limitation of motion.  While the actual range of motion measurements noted on VA examinations appear to reflect somewhat less than marked limitation, when the extent of surgical intervention that the ankle has required and other related factors (flare-ups with prolonged periods of swelling, requirement for use of a brace) are considered the disability picture presented at least approximates a level of impairment consistent with marked limitation, warranting a 20 percent rating throughout.  As impairment equivalent to (or approximating) ankylosis of the ankle is not shown during any period of time under consideration (and is not alleged), a rating in excess of 20 percent (under Code 5270 criteria) is not warranted for any period of time under consideration. 
The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  The evidence does not show that the Veteran has any impairment of right ankle function beyond that encompassed by the 20 percent rating being assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Right Knee Disability

The Veteran's service-connected right knee disability is rated 10 percent under Code 5003 (for degenerative arthritis), which provides for a 10 percent rating when there is X-ray confirmed arthritis with painful (although not limited to a compensable degree) motion.

Arthritis is otherwise rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

Knee disability may also be rated under 38 C.F.R. § 4.71a, Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (based on impairment of the tibia and fibula), and Code 5263 (for genu recurvatum).

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.   38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261. [Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.]

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The Veteran's STRs note complaints of right knee pain; April 2009 X-rays of the knee were normal.
On May 2009 examination, the Veteran reported right knee pain aggravated by prolonged standing and changes in the weather, and relieved by medication and rest.  He reported flare-ups lasting 30 minutes with a pain level of 4 out of 10 only when aggravating factors are presents.  It was noted that any loss of range of motion would be due to pain.  There was no tenderness to palpation and muscle strength was full.  Right knee range of motion showed flexion to 145 degrees and extension to 0 degrees.  Varus/valgus testing was also 0 degrees.  Stability testing was negative and it was noted that the Veteran experienced no additional limitations in range of motion due to pain, fatigue, weakness, or lack of endurance.  The examiner concluded that no substantial clinical findings were present to support a right knee condition.

February 2010 right knee X-rays showed no signs of fracture, dislocation, or significant degenerative changes.  In May 2010, the Veteran was seen for increasing right knee pain, worse in the morning.  There was no swelling, redness, or stiffness.  He indicated that the pain is aggravated by prolonged siting or walking.  It was noted that the pain has been made worse due to the Veteran gaining weight.  A June 2010 right knee MRI showed no evidence of acute meniscal, ligament, or tendon tear, and slightly prominent medial patellar plica without obvious inflammation.  In December 2010 and January 2011, he received physical therapy for chronic knee pain.  A March 2014 treatment record notes a medical history of knee arthralgia.

Right knee arthritis was diagnosed on April 2014 VA knee examination,.  The Veteran reported ongoing daily chronic pain which was worse with sitting than when walking.  He denied new trauma to the knee.  He did not report experiencing flare-ups.  Range of motion studies showed flexion to 130 degrees with objective evidence of pain at 130 degrees; extension was not limited, and there was no objective evidence of painful motion.  Repetitive use testing did not additionally limit range of motion.  Functional loss was noted to be less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  There was no evidence of tenderness or pain to palpation and muscle strength was full.  Joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran did not use any assistive devices, but noted that the Veteran's knee did functionally impact him, and that he should avoid jobs requiring recurrent high impact knee activity.

The Veteran's right knee disability is now rated 10 percent by analogy to Code 5003, which provides for a 10 percent rating where there is painful (although not limited to a compensable degree) motion and X-ray confirmed arthritis.  

The Board must consider whether the disability warrants a higher or separate rating under other Codes pertaining to knee disabilities.  Initially, the Board notes that Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), and 5263 (genu recurvatum) are not for application as the pathology required for ratings under these Codes is not shown.  May 2009 and April 2014 examiners have specifically noted that the Veteran has not any had meniscal conditions and that the right knee is not ankylosed.   

Considering the criteria that do apply, at no time under consideration is the Veteran's right knee disability shown to have been manifested by flexion limited to 45 degrees or extension by 10 degrees (even with consideration of such factors as pain/use); furthermore, there is no evidence of additional limitations due to factors such as use.  Accordingly, a rating in excess of 10 percent for right knee disability under either Codes 5260 or 5261 (or based on a combination of ratings under these two codes) is not warranted.

The record also does not show any evidence of right knee instability; on May 2009 and April 2014 VA examinations tests for instability were normal (and there was no finding or history of recurrent subluxation).  Accordingly, a compensable rating under Code 5257 is not warranted.  In short, a rating in excess of 10 percent for the right knee disability is not warranted under any applicable criteria..

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted.  The evidence does not show that the Veteran has any impairment of right knee function beyond that encompassed by the 10 percent rating assigned.  The Board acknowledges the Veteran's reports of knee pain and the loss of function noted.  However, such symptoms are encompassed by the 10 percent rating assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 115.

Right Ankle Surgical Scars

The Veteran's service-connected right ankle surgical scars are assigned staged ratings of 0 percent prior to April 14, 2014 and 10 percent from that date under Code 7804 (for painful or unstable scars).  

The Veteran's STRs note that he underwent multiple right ankle surgeries.  On April 2009 Medical Evaluation Board examination, it was noted that he had some well-healed scars on the ankle.  

On May 2009 examination, it was noted that the Veteran had a surgical scar to the right medial malleolus  which measured 7 centimeters by 5 centimeters and 2 scars to the right lateral malleolus, which are both 5 centimeters by 5 centimeters and are parallel to one another.  In a January 2010 addendum opinion, it was noted that the Veteran's right ankle scars are "stable" and non-tender with no adhesions.

On April 2014 VA scars examination, the Veteran reported having 5 right ankle surgeries in service and indicated that the scars on his ankle are stable, but that he occasionally experiences mild tenderness to the single scar of the medial right ankle.  The examiner noted that the Veteran had one painful scar to the medial right ankle, which is slightly painful when pressure is applied to it.  There was no evidence of any unstable scars and no evidence of scars that were both painful and unstable.  The right ankle scars were noted to be linear and found not to result in any limitation of function.

During the period prior to April 14, 2014, the Veteran was not shown to have any painful or unstable scars.  On April 2009 medical evaluation board examination, it was noted that he had well-healed scars on the ankle, and in January 2010 it was noted that his right ankle scars were stable and non-tender with no adhesions.  The Veteran has not suggested otherwise, nor is there evidence of any disabling effects not already considered.  Accordingly, a compensable rating prior to April 14, 2014 is not warranted.

For the period from April 14, 2014, the Veteran was shown to have one painful scar.  Specifically, on April 2014 VA examination, he reported experiencing mild tenderness to the single scar of the medial right ankle.  The examiner noted that there was no evidence of any unstable scars or scars that were both painful and unstable.  There is no evidence that the Veteran has more than one painful scar.  Accordingly, as the evidence shows, and the Veteran has reported, only one painful scar, a rating in excess of 10 percent from April 14, 2014 is not warranted. 

The Board has also considered whether a higher rating may be warranted under other Codes pertaining to scars.  However, an examiner found that the Veteran's scars were linear and did not result in any limitation of function.  Accordingly, higher ratings under Codes 7801 or 7802 are not warranted.

The Board has considered whether referral for an extraschedular rating is warranted.  The evidence does not show that due to the ankle scars the Veteran has any impairment of function beyond that encompassed by the staged 0 and 10 percent ratings assigned.  His recent reports of a painful scar are recognized by the 10 percent rating now assigned. Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 115.

Left Ankle Disability

The Veteran's service-connected left ankle disability is rated 0 percent under Code 5019 (for bursitis), which instructs that the disability be rated on limitation of motion of the affected parts.  Limitation of motion is rated under Code 5271, which as noted above, provides that marked limitation of ankle motion warrants a 20 percent rating.  Moderate limitation of ankle motion warrants a 10 percent rating.  38 C.F.R. § 4.71a.  Normal ranges of ankle motion are 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Veteran's STRs note complaints of left ankle pain (which was found to be medically acceptable on medical evaluation board).  April 2009 left ankle X-rays showed no apparent acute osseous abnormality, but minimal soft tissue swelling.

On May 2009 examination, the Veteran reported ankle pain, swelling, and decreased range of motion, aggravated by exercise, running, walking, climbing, rucking, and changes in weather.  The symptoms are alleviated by medication, rest, and stretching.  He reported flare-ups occurring daily with a pain level of 6 out of 10.  Range of motion studies showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  It was noted that any loss of range of motion would be due to pain.  There was no tenderness to palpation and muscle strength was full.  The diagnosis was a history of left ankle trauma with residual swelling and pain.  In a January 2010 addendum opinion, it was noted that the Veteran had left ankle pain and swelling secondary to an acute ankle sprain that was improving and should resolve without sequela.

On April 2014 VA ankle examination, left ankle chronic strain was diagnosed.  The Veteran reported reinjuring his left ankle walking during the prior year.  He reported he received physical therapy which did not help, and indicated that the ankle hurt more with use.  He did not report flare-ups.  Range of motion studies showed left ankle plantar flexion to 45 degrees or greater with no objective evidence of painful motion and dorsiflexion to 20 degrees or greater with no objective evidence of painful motion.  Range of motion was not additionally limited on repetitive use testing.  There was no functional loss or localized tenderness attributable to the left ankle; muscle strength was full, and there was no evidence of laxity or ankylosis.  The examiner noted that the Veteran reported using ankle braces about 4 days a week on average.  The examiner found that the Veteran's ankle disability would functionally impact him and he should avoid job tasks that require recurrent high impact activity on the ankles/knees.

The Board finds the evidence of record does not show that at any time under consideration there were left ankle manifestations or pathology that met or approximated the schedular criteria for a compensable rating for ankle disability .  Even considering the Veteran's complaints of pain and swelling, the Board finds that the 0 percent rating currently assigned for the left ankle disability is appropriate.  This is particularly the case given the entirely normal (20 degrees dorsiflexion and 45 degrees plantar flexion) ranges of motion of the left ankle on May 2009 and April 2014 examinations, with no further limitations due to factors such as use noted, no laxity, full strength, and no objective evidence of painful motion.  Subjective complaints of pain with no objective confirmation that it results in functional impairment are insufficient to meet the criteria for a compensable rating.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.59.  Accordingly, a  compensable rating is not warranted for the left ankle disability for any period of time under consideration. 

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted.  The evidence does not show that the Veteran has any impairment of left ankle function that is not encompassed by the schedular criteria under Code 5271.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 111.

Bilateral Varicocele/Hydrocele

During service, in September 2006, the Veteran was noted to have small bilateral varicoceles and minimal bilateral hydroceles.  He reported that they affected his daily activities.  Varicoceles and hydroceles were diagnosed on service medical evaluation board examination.  On May 2009 service examination, the Veteran reported pain due to hydroceles.  He reported flare-ups of pain that occur 1-2 times a month and last for a day.  Small bilateral varicoceles and asymptomatic bilateral hydroceles were found on examination.  A scrotal ultrasound in March 2010 was interpreted as unremarkable.

On April 2014 VA male reproductive system conditions examination, hydroceles and varicoceles were diagnosed.  The Veteran reported that his hydrocele continued to recur and becomes painful.  He stated that the pain flares about once a week and the severity will reach a level 5 out of 10.  He reported that flare-ups last about 24 hours before resolving.  The examiner noted that the Veteran does not have renal or voiding dysfunction and that on physical examination, the penis, testes, and epididymis were normal.  

There is no specific diagnostic code for varicocele/hydrocele, and the disability has been rated 0 percent by analogy to Code 7529 for benign neoplasms of the genitourinary system.  Varicocele is defined as a condition in males characterized by varicosity of the veins of the pampiniform plexus..."  Dorland's Illustrated Medical Dictionary 2025 (32nd ed., 2012).  The Board finds that the given the type of symptoms and functional impairment shown (i.e., tenderness and discomfort from flare-ups of the varicosities rather than any interference with urinary flow) the more appropriate analogy in this case is to a disability such as painful scars, rather than to benign neoplasms of the genitourinary system.

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  The Veteran has consistently reported testicular pain, and tenderness has been noted on examination.  Considering this evidence in a light most favorable to the Veteran, the Board finds that it reasonably presents a disability picture approximating one or two scars that are painful, warranting a 10 percent rating, throughout, under Code 7804.  The Veteran has consistently reported (in service and since service) pain due to varicoceles/hydroceles.  There is no evidence of varicocele disability consistent with more than 2 painful scars or warranting a higher compensable rating under any other possibly alternate criteria. 

The Board has considered whether referral for an extraschedular rating is warranted.  The evidence does not show symptoms or impairment beyond the tenderness and discomfort alleged, which are encompassed by the 10 percent rating being assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 111.




ORDER

A 20 percent rating is granted for the Veteran's right ankle disability, subject to the regulations governing payment of monetary awards.

The appeal seeking a rating in excess of 10 percent for a right knee disability is denied.

The appeal seeking a compensable rating for right ankle surgical scars prior to April 14, 2014 and/or a rating in excess of 10 percent from that date is denied.

The appeal seeking a compensable rating for a left ankle disability is denied.

A 10 percent rating is granted for the Veteran's bilateral hydroceles and varicoceles, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran alleges that he injured his right wrist and right shoulder falling from a hummer during a fire fight in service.  His STRs show that in January 2008 he was seen for right shoulder strain.  In April 2009, he sought treatment for his right wrist.  X-rays of the shoulder and wrist at the time were normal.  He contends that he now has right shoulder and right wrist disabilities from the injuries in service.   He is competent to observe that he might have shoulder or wrist pathology underlying his perceptions of pain in such joints.  He has not been afforded a VA examination in connection with these claims.   The Board finds that the low threshold standard as to when an examination is needed is met.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should associate with the record all outstanding/updated records of VA evaluations or treatment the Veteran has received for his right wrist and right shoulder.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the existence, nature, and likely etiology of any right shoulder and right wrist disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination [for purposes of the opinion sought it should be assumed that during service the Veteran fell from a Hummer].  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following  .:

(a)  Please identify (by diagnosis) any (and each) right shoulder and/or right wrist disability entity found.

(b)  Please identify the likely etiology for each right shoulder and/or right wrist disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service, to include as due to his reported fall from a vehicle therein?

The examiner must include rationale with all opinions.

3.  Thereafter, the AOJ should review the record and readjudicate the remaining claims (of service connection for right shoulder and a right wrist disabilities).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


